ON REHEARING.
• We concliide that the opinion filed on the former hearing *172sufficiently responds to all points presented by counsel on rehearing, except perhaps as to two of them.
First, it is insisted that we erred in decreeing to plaintiffs any interest in, (1) a tract of 65 acres, conveyed by Bennett and Camden to Benjamin H. Taylor, Trustee, November 9, 1880; (2)- a tract of 114 acres sold by Bennett and Camden, through Norris, Agent, November 9, 1877, to W. II. Taylor; and, (3) a tract of 100 acres sold by Bennett to Enoch Cain, March 11, 1874. The contention of appellees is that these tracts were purchased from those vendees, or their assignees, by the devisees of Bennett for full' value, subsequently to his death, and the proceeds accounted for by them to his executors, and that the only interest appellants have, if any, is to share in the purchase money. Appellants’ counsel say in reply that the facts are not as claimed, that the devisees of Bennett did not in fact purchase said tracts, and pay for them out of their own funds, but that these lands were repurchased or recovered by appellees by surrendering the original purchase money notes taken by Camden and Bennett, or by Bennett for himself and Camden, and by taking title to the lands in themselves, thereby re-investing the purchase money in these very lands, never accounting to Camden or to his estate for his share or portion of the purchase money, and that thereby said lands became im> pressed with the original trust in favor of C'amden and his heirs, in ’which they were held by Bennett. As evidence of the manner of re-acqtiiring these lands, and the true character of the transactions, appellants rely mainly on the evidence of Louis Bennett, one of the executors and devisees of Bennett, ^Respecting the 100 acres, Enoch Cain tract, he says, that he compromised with the Blackshires and got back this tract, that, is, he says, he did not, but that Mrs. Ilowell, his sister, bought it and conveyed three-fourths interest therein to the other three devisees. He admits, however, that Mrs. Howell had no personal knowledge of the character or quality of these lands. He says that he “generally alwaysi” before, making transactions concerning this real estate informed the others; that in regard to this Cain debt, he considered the best way to settle that up was to buy back the land, as he did, intending that his sister should have the benefit of it if she desired it, or if not, to divide it with the others. We quote literally from *173his testimony on this subject the following: “Q. The substantial result of these transactions was then that the lands were taken back because of the purchase money debts against them, and not by reason of any new consideration passing from the heirs or either of them to the persons from whom the land was taken back? A. I think they were usually bought at about the price of the original debt, and they paid off this debt to the executors and the executors accounted to the estate for it, taking their commission for the collection. Q. Neither Mrs. Howell nor any other of the heirs who got land in the manner referred to paid any other or further consideration to the parties than the settlement of the outstanding debts against the land? A. Not that I now recollect. I think they were to pay the debt, and did pay it, and the money went out in the settlement of the estate affairs. Anyhow, the executors became chargeable with it. Q. In the taking back or re-purchase of the one hundred and fourteen acres of the Wiley Taylor land and of the sixty-five acres of the Benjamin H. Taylor, Trustee, the same course was pursued as you have spoken of in reference to the Cain land, except that I believe that the conveyance of the last two parcels was made to all of the heirs instead of to one. of them? A. Yes, they regarded.the purchase as a good enough one and as a quick way of settling the debt and relieving the executors from the necessity of selling the land for the purchase money.”
Interpreting this testimony in its own light, and in the light of all other facts and circumstances in the case, it means simply that the original purchase money notes or contracts were surrendered, and that in consideration thereof, the lands were surrendered or re-conveyed to one or all of the devisees of Bennett, and that the share of Camden or his estate in the purchase money, if any he or it had, become thus re-invested in these tracts, subject to the original contract or agreement between the parties. It is not pretended or shown in evidence that the purchase money or any part of it which appellants claim was thus accounted for to the executors, was ever paid to Camden or his estate. Indeed they deny that he had or has any interest therein. We adhere to our former opinion that Bennett in his life time, and after him his devisees, at least as to the lands unsold, held the title thereto in trust for Ben*174nett and Camden. If so Camden, or bis estate, was entitled to bis interest in the unpaid purchase money for all the lands sold, and, if, as manifestly appears bis share of this purchase ■ money became re-invested in these three tracts, the law will impress them with the same express trust under which they were originally held. Crumrine v. Crumrine, 50 W. Va. 226 (40 S. E. 341); Marshall’s Executors v. Hall, 42 W. Va. 641 (26 S. E. 300). Other cases illustrating the application of this rule are: Bank v. Domestic Sewing Machine Co., 99 Va. 411 (39 S. E. 141); Francis v. Cline, 96 Va. 201 (31 S. E. 10); Thompson’s Appeal, 22 Pa. St. 16; Maher v. Aldrich, 205 Ill. 242 (68 N. E. 810); Graham v. Graham, 85 Ill. App. 460; Nat. Bank v. Life Ins. Co., 104 U. S. 54; Cox v. Cox, 95 Va. 173. In White v. Sherman, 168 Ill. 589 (48 N. E. 128), the court holds, that the beneficiaries in such a trust may elect •either to follow the trust funds into the new investment, or hold the trustee as for a breach of trust.
The second question calling for further consideration is covered by the third point of the syllabus, viz: whether a co-tenant, or cestui que trust, is entitled to have included in settlement with another co-tenant, or trustee, bonus or rent money received for an oil and gas lease. The rule affirmed on the former hearing is assailed on several grounds: First, it is said that if plaintiffs are entitled to this money it must be either by virtue of section 2, chapter 92, Code, .authorizing recovery for waste committed; or by virtue of section 14, chapter 100, giving right of action to one co-tenant against another for receiving more than his just share or portion, such right of ■action being given a co-tenant in neither case, at common law. And the contention of appellees is that appellants not having been parties to the original lease contract, and the bonus or rent money not representing waste, but the consideration for such lease, or for delay in operations, no right or right of action is given them by said section 2, chapter 92, or by section 14, ■chapter 100; the latter section, as they affirm, applying only where one co-tenant, to the exclusion of his co-tenant, occupies more than his just share or portion of the common property, and takes more than his just share or portion of 'the rents, Issues and profits issuing out of the land. It is conceded that the taking of oil or gas by one co-tenant, without the con*175•sent of his co-tenant is, within the principles of' Williamson v. Jones, 43 W. Va. 562; Cecil v. Clark, 44 W. Va. 659; Same Case, 47 W. Va. 402; Same Case, 49 W. Va. 459, and other-cases, the committing of waste, giving right of action, and that said section 2, chapter 92, and not section 14, chapter 100, .gives right of action therefor. The right in such accounting with him to charge a leasing co-tenant with bonus, rent, or commutation money received by him was not distinctly decided in Cecil v. Ciarle, 49 W. Va. 459, because not involved; but point ■one of the syllabus does hold that, “When a tenant in common has become liable for damages for waste under section 2, chapter 92, Code, by the. removal of coal from the premises, the co-tenant injured may waive the tort and require- an accounting for money had and received when the coal has been sold by •such tenant.” The fourth point of the same syllabus is: “The measure of damages in trover is the value of the property and interest thereon from the time of conversion.” But the case •on which we mainly rested is McNeely v. South Penn Oil Co., 58 W. Va. 438, point three of the syllabus. It is insisted, however, that this case does not support us; ’that the proposi-ción stated negatively in the third point of the syllabus is inapplicable, but that the proposition contained in the fourth point should control our decision in this casq, namely, that '“A mere demand for discovery as to, and accounting for, such rentals in a bill expressly denying the title of the lessor and validity of the lease, does not amount to a ratification or adoption of the lease.” It is argued that although the bill in this does not, as did the bill in that case, while calling for an •accounting of rents and'profits, -charge the iease to be void, and that it was executed without authority, and contained a prayer for the cancellation thereof, nevertheless it contains no specific words of adoption or ratification, and, if at all, only impliedly ratifies the same, by calling for an accounting, which should include rents and bonus money received. We are of opinion, however, that the bill in this case does, in equivalent words, .adopt and ratify the lease. It contains no charge that the lease-is void and executed without authority, and does not seek ■cancellation thereof. It alleges that plaintiffs have a one- • quarter interest in the proceeds of the royalty oils, bonus and rent moneys received by defendant or either of them under *176said lease, and the right thereafter to require the pipe line company, and the lessees under said lease to pay or deliver to their credit a like one-fourth of all the royalty oil then or thereafter to come to their hands, derived under said lease, and the territory covered thereby, and to have an accounting; and the prayer of the bill in even more distinct terms, is that plaintiffs may be decreed to have such interest in said property, and for relief accordingly. This demand could rest in no other ground than adoption and ratification of the lease contract. 'After decree for the relief thus sought the lease would become absolutely binding on plaintiffs. They would not thereafter be heard to deny it, or any of its terms. They would by force of such decree become parties to the lease by act of adoption and ratification.
' Iiow, then, upon principle, can appellants be denied an accounting by their co-tenants or trustees for all bonus or rent money received? The bonus and rent money cannot be regarded as things apart from the lease. They arise out of it, are called for by its very terms. Adoption and ratification thereof by appellants must give them the right to participate not in a part only, but in the entire consideration for the .lease, as if parties thereto from the beginning. The case, does not stand upon, the strict principles of accounting as between co-tenant for waste committed, or for rents and profits taken by one to the exclusion of the other, and beyond his just share or proportion, but upon principle of adoption and ratification of an unauthorized contract.
For these reasons we adopt as our opinion on this hearing the opinion handed down on the former hearing, and will enter the same decree as then pronounced.

Reversed and Remanded, With Directions.